Citation Nr: 0947219	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-00 211a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for bilateral ulnar 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1978 to January 
2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for bilateral 
neuropathies of the upper and lower extremities.

In an April 2005 rating decision, the RO granted service 
connection for spondylosis of the lumbar and cervical spine 
and assigned a 10 percent rating for each disability.  In a 
July 2005 statement, the Veteran raised the issues of lumbar 
and cervical radiculopathy and appeared to consider these 
conditions the same as the neuropathies on appeal.  The Board 
observes that these are distinct disorders and that 
radiculopathy, if present, would be regarded as a 
neurological manifestation of her service-connected lumbar 
and cervical disorders.  Thus, the statement may have been 
intended as a notice of disagreement with the schedular 
evaluations assigned for her back disorders.  The Board 
refers this matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for neuropathy of 
the upper and lower extremities, bilaterally.  In connection 
with this claim, she was afforded a VA neurological 
evaluation in August 2006, when the examiner determined that 
radiculopathy was not present.  At the end of the examination 
report, it is noted that "EMG and nerve conduction 
velocities for both upper and lower extremities have been 
requested to electrodiagnostically evaluate possible 
radiculopathy vs neuropathy vs peripheral impingement."  In 
October 2006, nerve conduction studies of the lower 
extremities and right ulnar nerve were performed and 
radiculopathy was again ruled out.  However, only the right 
ulnar nerve was evaluated for neuropathy.  No findings are 
reported regarding neuropathy in any other extremities.  The 
note also indicates that the Veteran was seen one week 
earlier for an upper extremity examination, but the results 
of that examination are not found in the claims file.  No 
reference is made to an upper extremity examination report in 
the supplemental statement of the case issued in November 
2006.  

The evidence thus suggests that pertinent VA treatment 
records are missing from the claims file and have not been 
evaluated.  A remand is required to attempt to locate any 
missing records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Furthermore, no findings have been made as to 
whether the claimed neuropathy, as distinct from 
radiculopathy, is present in the Veteran's lower extremities 
or left upper extremity.  The VA examinations are therefore 
inadequate to evaluate the claimed disabilities, and a remand 
is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for any and all 
relevant treatment records, specifically 
to include a neurological examination of 
the Veteran's upper extremities conducted 
on or about October 20, 2006.  Any 
records found should be associated with 
the claims file.  

2.  Schedule the Veteran for an 
appropriate VA examination to address the 
current nature and likely etiology of the 
claimed bilateral upper and lower 
extremity neuropathies.  The claims 
folder must be provided to the examiner 
for review.  

Based on the examination and review of 
the record, the examiner should answer 
the following questions:  

Do the findings indicate neuropathy of 
the upper or lower extremities?  If so, 
for any diagnosed neuropathy, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the condition is related to the 
Veteran's service.  

A complete rationale is requested for any 
opinion provided. 

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
her representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


